                                                                               r!        J

                                                  .TTO'T
                  IN THE UNITED STATES DISTRICT COURT.FOR
                                 THERN DISTRICT OF GEORGIA^^ . pw
                       THE SOUTHERN DISTRICT OF GEORGIA                                         3$
                                  SAVANNAH DIVISION   2.15  ' ''

THE FORD PLANTATION CLUB, INC.,
and THE FORD PLANTATION                                                                  OF GA.
ASSOCIATION, INC.,


         Plaintiffs,

V.                                                        CASE NO. CV417-023


MICHAEL MCKAY, Individually and
as Trustee of the TARA HILL I
REVOCABLE TRUST,

         Defendants.



                                          ORDER


     Before      the    Court       is    Defendants'          Notice          of    Dismissal          of

Counterclaims.         (Doc.    38.)      In    their     notice,       Defendants              seek    to

dismiss    counterclaims       1,    2,    and       3   as   set   forth           in       Defendants'

Answer to Plaintiffs' Amended Complaint. (Doc. 38 at 1.) Defendants

have asserted multiple counterclaims in their answer, including a

counterclaim     for   deceit       (titled "Count            One"),       a   counterclaim            for

breach     of   contract   (titled         "Count         Two"),       a       counterclaim            for

declaratory     judgment       seeking     a     declaration        that "the                 purported

membership obligation is and has been unenforceable" (titled "Count

Three"),    another    counterclaim            for   declaratory judgment                     seeking    a

declaration that "a Club member has and always has had the right to

resign his or her membership in The Club at any time" (also titled

"Count Three"), and a counterclaim for breach of contract and bad

faith (titled "Count Four"). (Doc. 30 at 5-20.) From Defendants'
